IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        September 17, 2010
                                     No. 10-10189
                                     No. 10-10301                          Lyle W. Cayce
                                   Summary Calendar                             Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

VINCENT JOHN BAZEMORE, JR.,

                                                  Defendant-Appellant.



                   Appeals from the United States District Court
                        for the Northern District of Texas
                                No. 3:07-CR-312-1
                                  No. 3:10-CV-27




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Vincent Bazemore, Jr., federal prisoner # 37160-177, pleaded guilty to se-


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 10-10189
                                  No. 10-10301

curities fraud and was sentenced to imprisonment, supervised release, and resti-
tution. In No. 10-10189, he moves for leave to proceed in forma pauperis (“IFP”)
in his appeal of (1) the grant of the government’s motion to sell property and
apply the funds to the restitution, (2) the grant of the government’s motion to
apply funds to the restitution, and (3) the denial of his motion for a hearing con-
cerning the writ of execution. He also moves to expedite the appeal. In No. 10-
10301, he moves for leave to proceed “IFP” in his appeal of the denial of his mo-
tions to stay the enforcement of restitution pending the outcome of his 28 U.S.C.
§ 2255 motion and for release pending the outcome of that motion. He also
moves for release pending appeal and to expedite the appeal. The appeals are
hereby CONSOLIDATED. See Holloway v. Walker, 800 F.2d 479, 480 (5th Cir.
1986).
      By moving for IFP here, Bazemore is challenging the district court’s cer-
tifications that the appeals are not taken in good faith. See Baugh v. Taylor, 117
F.3d 197, 202 (5th Cir. 1997); FED. R. APP. P. 24(a). Concerning No. 10-10189,
Bazemore has not adequately briefed any challenge to the orders being appealed,
so he has abandoned the issue. See Hughes v. Johnson, 191 F.3d 607, 612-13
(5th Cir. 1999). Concerning No. 10-10301, he has not shown, in his appeal of the
denial of release pending collateral review, that “extraordinary or exceptional
circumstances exist which make the grant of bail necessary to make the habeas
remedy effective.” Calley v. Callaway, 496 F.2d 701, 702 (5th Cir. 1974). Addi-
tionally, he has not demonstrated that he was entitled to a stay of restitution
pending the outcome of his § 2255 motion.
      In light of the foregoing, Bazemore’s IFP motions fail to show error in the
district court’s certification decision or to show that he will raise a nonfrivolous
issue on appeal in either case. See Baugh, 117 F.3d at 202; Howard v. King, 707
F.2d 215, 220 (5th Cir. 1983). Therefore, the motions for leave to proceed IFP
on appeal are DENIED, and the consolidated appeal is DISMISSED as frivolous.


                                         2
                                No. 10-10189
                                No. 10-10301

See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2. Because the appeal is dis-
missed as frivolous, the motion for release pending appeal and the motions for
an expedited appeal are DENIED. All outstanding motions are DENIED.




                                      3